MR. JUSTICE MORRISON
concurring:
I concur in part, and dissent in part. This case need not be remanded as claimant is not entitled to an impaired earning capacity award. The record contains a total lack of evidence to support a finding that claimant suffered a 20% loss of earning capacity. The following evidence bears upon that question.
DEPOSITION OF CLAIMANT:
(pp. 16, 17, 18)
“Q. Now, what type of work do you do all day now at the present time?
“A. Like I said, most of the week, at least 35 hours is desk work, is design work. And 5 hours a week is field work, which involves traveling and inspecting.
“Q. Your degree from Bozeman is in Civil Engineering, is that correct?
“A. Correct.
“Q. You are employed by the Montana Power Company as an engineer?
“A. Correct.
“Q. And you are familiar, are you John, with the type of work that civil engineers do?
“A. Yes, I am.
“Q. You are able, I take it, to do your present job, is that correct?
“A. That’s correct.
“Q. Are there some civil engineering jobs that you feel that *227you would be unable to do?
“A. The area I would limit myself to would be, in fact, if I was to have a job that required a great deal of traveling, possibly heavy construction.
“Q. Can you tell the reason for that opiniqn?
“A. I would say that I would be hesitant to do something like that because I really haven’t tried to test the full capabilities of my physical well being as far as complete healing from the injuries. And I wouldn’t want to jeopardize myself or anybody else in such a situation where I might get hurt say if I was to be in the proximity of heavy construction and something did happen and I was called on to do something that required some heavy physical response.
“Q. Are there any activities that you can’t do now that you could do before your injury?
“A. Not that I know of. I haven’t tried alot of things afterwards.”
At page 36 of the deposition the claimant gave the following responses to questions propounded on cross-examination:
“Q. I mean in the field of civil engineering itself. Okay, putting aside the question of whether there was an accident involving heavy equipment and you being around and called to lift a vehicle off of somebody or something like that, but just in your field alone of civil engineering, there is nothing that requires any functions that you can’t perform, is there?
“A. The only area I would question myself in doing is possibly if I was on a large inspecting job which would require me to do alot of climbing for a long period of time.
“Q. Other than that, the performance, there is nothing you could conceive of that you couldn’t do, is there?
“A. No.”
The deposition of the treating physician was admitted.
Dr. John D. Bartlett gave the following testimony:
“Q. Okay, at the time that you examined him on January 4, 1979, did you form an opinion, based upon a reasonable *228degree of medical certainty, as to whether he had any impairment or disability from this accident at Stauffer Chemical Company?
“A. I felt that he was physically fit for duty, yes.
“Q. You felt that he was without any impairment or disability?
“A. Yes.”
The only testimony in the record to support a permanent disability award is claimant’s testimony that he might limit himself in his work from having to do a “great deal of traveling and possibly heavy construction.” There is not even self-serving testimony by the claimant that such a limitation would in any way affect his ability to earn in the future. Although it is preferable to call an employer, a supervisor, or some expert witness to establish that physical limitations affect earning capacity, some “substantial credible evidence” could be provided by the claimant himself. In this record, , evep that support for the award is lacking. In fact, the only medical evidence in the record suggests that claimant has neither physical impairment nor disability. I do not agree with the suggestion in the majority opinion that a medical finding of percentage of “disability of the whole man or of any member of the body” is determinative of an issue involving impaired earning capacity. Nevertheless, the medical testimony in this record, when viewed in conjunction with claimant’s testimony, does not support the finding of a 20% impaired earning capacity and therefore the finding should be set aside.
I differ with the majority in remanding this case. The claimant simply failed in his effort to provide any evidence of impaired earning capacity and therefore that aspect of claimant’s case must fail. The result of the majority opinion is to give claimant a second opportunity to provide evidence not produced initially. I know of no legal support for such action.
I agree with the majority’s position on the balance of issues. Based upon claimant’s testimony there is some “sub*229stantial credible evidence” to support an award of temporary total disability payments to claimant until August 1, 1979. However, in light of the treating physician’s finding that claimant could return to work in February of 1979, and notice thereof to the insurer, a penalty should not have been assessed against insurer for suspending temporary total payments.
I would affirm the Court’s award of additional temporary total compensation benefits, affirm the award of costs and attorney fees, and modify the judgment to exclude therefrom the award for loss of future earning capacity and penalty.